956 F.2d 270
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.The TERMINIX INTERNATIONAL COMPANY LIMITED PARTNERSHIP, andTerminix International, Inc., Plaintiff-Appellants,v.MARYLAND CASUALTY COMPANY, Defendant-Appellee.
No. 91-5519.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1992.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Terminix International Company Limited Partnership and Terminix International, Inc., (jointly "Terminix") appeal from an order of the district court granting summary judgment to Maryland Casualty Company.


2
Terminix filed an action against Maryland Casualty and other insurance companies not party to this appeal, seeking a declaratory judgment that comprehensive general liability policies it held provided coverage for the cost of the cleanup of environmental damage which the Environmental Protection Agency contended had been caused by Terminix.   This alleged environmental damage was the subject of a pending suit brought against Terminix pursuant to the Comprehensive Environmental Response, Compensation and Liability Act ("CERCLA").


3
Maryland Casualty filed a counterclaim asking the district court to declare that the company was not obligated to provide insurance coverage to Terminix for any loss or liability relating to the CERCLA action.   It then filed a motion for summary judgment with respect to its counterclaim.


4
Although the district court announced two theories under which Maryland Casualty was entitled to summary judgment, we affirm upon only one of those theories and adopt the reasoning relied upon by the district court in arriving at its conclusion that the "pollution exclusion clause" contained in the insurance contracts precluded coverage for Terminix's potential liability in the pending CERCLA action.


5
The order of the district court is affirmed.